


110 HR 809 IH: To repeal section 216 of the Federal Power Act (as added

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 809
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Mr. Hinchey (for
			 himself, Mr. Arcuri,
			 Mr. Tom Davis of Virginia,
			 Mr. Grijalva,
			 Mr. Hall of New York,
			 Mr. Wolf, and
			 Mr. McHugh) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To repeal section 216 of the Federal Power Act (as added
		  by the Energy Policy Act of 2005) providing for the use of eminent domain
		  authority for the construction of certain electric power lines, and for other
		  purposes.
	
	
		1.Eminent domain
			 authoritySection 216 of the
			 Federal Power Act (as added by section 1221 of the Energy Policy Act of 2005)
			 is repealed.
		
